United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburg, PA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0208
Issued: May 4, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On November 7, 2017 appellant, through counsel, filed a timely appeal from a July 7, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was
docketed as No. 18-0208.
Appellant, then a 60-year-old postmaster/officer in charge, filed an occupational disease
claim (Form CA-2) on February 25, 20132 alleging that on December 29, 2012 he realized that he
developed bilateral knee pain due to factors of his federal employment. The employing
establishment noted that appellant retired effective February 28, 2013.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
On January 15, 2016 an employing establishment supervisor signed the form, the same date that OWCP received
the form.

In support of his claim appellant submitted an OWCP hearing representative’s decision
from OWCP File No. xxxxxx240 dated January 19, 2017.
By decision dated July 7, 2017, OWCP denied appellant’s claim as it found the claim was
untimely pursuant to 5 U.S.C. § 8122, as it was not filed within three years of the date of injury.
It also found that his immediate supervisor had no actual knowledge within 30 days of the
December 29, 2012 injury date, and that he filed his claim on February 25, 2013.
The Board has duly considered the matter and finds that this case is not in posture for a
decision.
Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP shall
determine and make a finding of fact and make an award for or against payment of compensation.3
Its regulations also provide that the decision shall contain a correct description of the basis for the
denial in order that the parties of interest have a clear understanding of the precise defect of the
claim and the kind of evidence which would overcome it.4
The Board finds that the findings in OWCP’s February 7, 2017 decision were incomplete
as it found that appellant filed his claim on February 25, 2013, but that he had failed to timely file
his claim within three years of the December 29, 2012 date of injury.
While the record is unclear as to whether appellant actually filed the claim on February 25
2013, the case must be returned to OWCP for a proper decision which includes findings of fact
and a clear, correct, and precise statement regarding why it is found that appellant’s claim was
untimely filed. If OWCP finds that it was timely filed, then it must provide reasons for approving
or denying his claim. Following this and other such further development as OWCP deems
necessary, it shall issue an appropriate decision.

3

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also R.B., Docket No. 17-0912 (issued January 23, 2018); L.R., Docket No. 15-0235 (issued December 21, 2015);
Patrick Michael Duffy, 43 ECAB 280 (1991).

2

IT IS HEREBY ORDERED THAT the July 7, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: May 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

